NO. 12-14-00067-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

MICHAEL KENNEDY,                                            §   APPEAL FROM THE 87TH
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   ANDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On March 19, 2014, Appellant Michael Kennedy filed a notice of appeal from the trial
court’s dismissal of his civil rights action. However, the trial court clerk notified this court that
no final judgment has been signed. Therefore, this court notified Appellant, pursuant to Texas
Rule of Appellate Procedure 37.2, that the information received in this appeal does not contain a
final judgment or other appealable order. Appellant was further informed that the appeal would
be dismissed if the information received in the appeal was not amended on or before April 21,
2014, to show the jurisdiction of this court. The deadline for amendment has passed, and
Appellant has neither responded to the court’s March 19, 2014 notice or otherwise shown the
jurisdiction of this court. Accordingly, the appeal is dismissed for want of jurisdiction. See
TEX. R. APP. P. 37.2, 42.3.
Opinion delivered April 23, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 23, 2014


                                         NO. 12-14-00067-CV


                                      MICHAEL KENNEDY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 87th District Court
                        of Anderson County, Texas (Tr.Ct.No. 87-11917)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.